FILED
                           NOT FOR PUBLICATION                              DEC 14 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROGER JENSEN, individually; SANDY                No. 08-17608
JENSEN, individually,
                                                 D.C. No. 3:06-cv-02356-GMS
             Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

CHEE YAZZIE BURNSIDES, in his
individual and official capacity; CITY OF
WILLIAMS POLICE DEPARTMENT;
CITY OF WILLIAMS,

             Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                     Argued and Submitted December 8, 2009
                            San Francisco, California

Before: O’SCANNLAIN, RAWLINSON and BEA, Circuit Judges.

       This appeal concerns the fatal shooting of Heath Jensen (Jensen) by Officer

Chee Yazzie Burnsides of the City of Williams Police Department. Appellants



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Roger and Sandy Jensen, Jensen’s parents, challenge the district court’s grant of

summary judgment in favor of Officer Burnsides, the City of Williams Police

Department, and the City of Williams on their excessive force and municipal

liability claims.

       The district court properly granted summary judgment in favor of Officer

Burnsides because Appellants failed to raise a material factual dispute regarding

whether Officer Burnsides’ shooting of Jensen was objectively reasonable. The

undisputed facts reflect that Jensen violently attacked Officer Burnsides. Because

Officer Burnsides’ response to Jensen’s attack was objectively reasonable, there

was no constitutional violation. See Long v. City & County of Honolulu, 511 F.3d

901, 905 (9th Cir. 2007) (“In a Fourth Amendment excessive force case,

defendants can still win on summary judgment if the district court concludes, after

resolving all factual disputes in favor of the plaintiff, that the officer’s use of force

was objectively reasonable under the circumstances.”) (citation and internal

quotation marks omitted); see also Billington v. Smith, 292 F.3d 1177, 1185 (9th

Cir. 2002).

       Because Officer Burnsides did not violate Jensen’s constitutional rights, the

district court properly granted summary judgment in favor of the City of Williams

Police Department and the City of Williams on Appellants’ municipal liability


                                            2
claims. See Long, 511 F.3d at 907 (“If no constitutional violation occurred, the

municipality cannot be held liable and whether the departmental regulations might

have authorized the use of constitutionally excessive force is quite beside the

point.”) (citation and internal quotation marks omitted).

      AFFIRMED.




                                          3